Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 31, 2005, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Saunders, 19 AD3d 744 [2005]; People v Ciatto, 290 AD2d 560 [2002]; People v Walsh, 243 AD2d 590 [1997]). Although the waiver did not preclude review of the defendant’s claim that his plea was not voluntarily or knowingly made, this claim is unpreserved for appellate review since the defendant did not move to withdraw his plea or vacate the judgment of conviction on that ground (see People v Hussain, 309 AD2d 818 [2003]; People v Harrell, 288 AD2d 489 [2001]; People v Sierra, 256 AD2d 598 [1998]).
The defendant’s remaining contention is without merit. Florio, J.E, Santucci, Rivera and Fisher, JJ., concur.